KNIGHT, Chief Judge.
Plaintiff sues to recover on a policy of National Service Life Insurance issued to Nathan B. Tucker, Jr., her son, on January 12, 1943, while her son was a member of the Armed Forces of the United States. After the issuance of said policy, premiums were paid by deduction from wages until the discharge of Tucker from the Armed Forces. The sole disputed issue of fact is whether or not decedent had made sufficient payments of premiums upon such policy of insurance to keep the policy in force to the time of his death, on October 9, 1946. The question as to whether the policy was kept in force until the time of the death of decedent here depends upon the question of whether payments were made for each of the months of January and February, 1946. There is in evidence an Acknowledgment of Remittance, purported to be dated January 2, 1946 in the amount of $13, the amount of the premium required to be paid by the holder of the policy. This payment would keep said policy in effect until March 11, 1946 (plaintiff’s Exhibit 6). There is also in evidence a check admittedly signed by the policyholder dated February 1, 1946, (plaintiff’s Exhibit 5), payable to the Treasurer of the United States, in the amount of $13. This was the amount of the payment due for that month on the policy of insurance, and would keep said policy in force and effect until May 11, 1946. This check was not cashed until March 16, 1946, but such payment antedates the Acknowledgment of Remittance dated March 30, 1946.
Thus, there appears to me to be sufficient evidence to establish the fact that payments due on the policy were made for each of the months of January and February, 1946. So finding, plaintiff is entitled to recover the amount of the policy which is $10,000, with costs.